Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election of Group I and species (CD46, CD55 and CD59; CD46 and CD55; CD55 and CD59; short consensus repeat domain (CD46); nucleotide sequence; CD59 protein at least one mutation conferring loss of function of a GPI anchoring domain; glycine amino acid; deletion resulting in loss of membrane spanning domain (CD46); serine/threonine/proline rich domain (CD55); vector/AAV; beta actin promoter; cell/liposome; antibacterial agent) in the reply filed on 4/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-22, 24-26, 28, 33, 35, 37, 38, 39, 42, 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.
Claims 1, 3, 6, 8-12, 15, 18, 29, 30, 43, 44 are under consideration. 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2. Claims 9, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 9, 15 as submitted 4/25/2022.
Claims 9, 15 recite “for example”. It is not clear if the ensuing language is a limitation or not (See MPEP 2173.05(d)).

				Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1, 3, 6, 8-12, 15, 18, 30, 43 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cashman et al. (WO2012016162)(See PTO-892: Notice of References Cited).
See claims 1, 3, 6, 8-12, 15, 18, 30, 43 as submitted 4/25/2022.
Cashman et al. teaches: pharmaceutical composition comprising STAC protein (p. 4); as well as nucleic acid encoding the recombinant STAC protein (p. 4); comprising CD46, CD55, CD59 (p. 4)(as recited in claims 1, 30, 43); wherein the protein negatively modulates classical and alternative complement pathways (p. 4)(as recited in claim 1); wherein the sequences can be arranged in any order (p. 6)(as recited in claim 1);  including at least one mutation conferring loss of function of GPI anchoring domain including substitution, deletion or addition (p. 5)(as recited in claim 3); including vehicle engineered to target a cell, liposome (p. 6)(as recited in claim 6); linker connecting CD55 and CD59 (p. 5)(as recited in claim 8); linker connecting CD55 and CD46 (p. 6)(as recited in claim 8); glycine (p. 5)(as recited in claim 9); as protein fusion in the same reading frame as a transcription fusion in which expression of the protein is operably linked and expressed (p. 5)(as recited in claim 10); short consensus repeat domain (CD46)(p. 5)(as recited in claim 11); CD46 lacks transmembrane spanning domain (p. 4)(as recited in claim 11); CD55 includes serine/threonine/proline rich domain (p. 6)(as recited in claim 11); use of AAV vector (p. 69)(as recited in claim 12); beta actin promoter (p. 6)(as recited in claim 15); antibacterial agent (p. 108)(as recited in claim 18).
Thus, Cashman et al. anticipates or renders obvious the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cashman et al. (WO2012016162)(cited above).
See claim 29 as submitted 4/25/2022.
See the teachings of Cashman et al. above. To reiterate, Cashman et al. teaches or suggests: wherein the sequences can be arranged in any order without limitation (p. 6).
In view of such teachings, CD59 being located at C-terminal of the recombinant protein is considered to be an obvious location in view of the teachings or suggestions of Cashman et al. (See MPEP 2144.04: C. Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Further, as to the kit and instructions language, such recitations are not considered to distinguish the product (See MPEP 2112.01: III. PRODUCT CLAIMS – NONFUNCTIONAL PRINTED MATTER DOES NOT DISTINGUISH CLAIMED PRODUCT FROM OTHERWISE IDENTICAL PRIOR ART PRODUCT: Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)).
Thus, embodiment as recited in claim 29 is obvious to one of ordinary skill in the art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims 1, 3, 6, 8-12, 15, 18, 29, 30, 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10813977 in view of Cashman et al. (cited above).
See claims 1, 3, 6, 8-12, 15, 18, 29, 30, 43 as submitted 4/25/2022.
Claims 1-11 of U.S. Patent No. 10813977 recite a pharmaceutical composition for treating a complement-related condition in a subject, the composition comprising a nucleic acid comprising a nucleotide sequence encoding a recombinant chimeric protein having amino acid sequences from: a CD55, and a CD59 protein; wherein the amino acid sequences from the CD59 protein are C-terminal to the amino acid sequences of the CD55 protein, and wherein the recombinant chimeric protein prevents C9 incorporation in a Membrane Attack Complex and negatively modulates classical and alternative complement pathways; at least one mutation conferring loss of function of a glycosyl phosphatidyl inositol (GPI) anchoring domain, wherein the mutation is at least one of a substitution, a deletion, and an addition; formulated in a dose effective to treat the subject for the complement-related condition and further optionally comprising a delivery vehicle engineered to target a cell, the delivery vehicle selected from liposome; wherein the recombinant chimeric protein further comprises a linker connecting the amino acid sequences of the CD55 protein and the CD59 protein; wherein the nucleotide sequence further encodes a linker comprising at least one amino acid; wherein the nucleotide sequence encoding the CD55 protein amino acid sequence comprises at least one mutation resulting in loss of function of a glycosyl phosphatidyl inositol (GPI) anchoring domain of the CD55 protein, the mutation comprising a substitution, a deletion, or an addition, or wherein the CD55 protein amino acid sequence comprises serine/threonine/proline rich domain; wherein the nucleotide sequence encoding the recombinant chimeric protein is encoded by a viral vector and wherein the viral vector is at least one selected from the group of: an adenovirus; wherein the nucleotide sequence comprises a promoter from a gene selected from the group consisting of: a beta actin; further comprising an agent selected from the group consisting of: anti-tumor, anti-coagulant, anti-viral, antibacterial; a composition comprising a nucleic acid comprising a nucleotide sequence encoding a recombinant chimeric protein comprising amino acid sequences from a CD55 protein, and a CD59 protein, wherein the amino acid sequences from the CD59 protein are C-terminal to the amino acid sequences of the CD55 protein, and wherein the composition negatively modulates classical and alternative complement pathways and is formulated in a dose effective to treat the subject for the complement-related condition; instructions for treating the subject; and, a container; pharmaceutical composition for treating a complement-related condition in a subject, comprising a nucleic acid comprising a nucleotide sequence encoding a recombinant chimeric protein having amino acid sequences from a CD55 protein, and a CD59 protein, or a nucleotide sequence expressing the recombinant chimeric protein, wherein the amino acid sequences from the CD59 protein are C-terminal to the amino acid sequences of the CD55 protein, and wherein the recombinant chimeric protein negatively modulates classical and alternative complement pathways. 
Claims 1-11 of U.S. Patent No. 10813977 do not recite CD46.
See the teachings of Cashman et al. above regarding chimeric protein having at least two of CD46, CD55, CD59; treating complement disorders.
One of ordinary skill in the art would have been motivated to further use CD46 as taught by Cashman et al. with chimeric protein as taught by claims 1-11 of U.S. Patent No. 10813977. Claims 1-11 of U.S. Patent No. 10813977 recite (open ended, reciting “comprising” (See MPEP 2111)) composition for treating complement disorders comprising a nucleic acid comprising a nucleotide sequence encoding a recombinant chimeric protein having amino acid sequences from: a CD55, and a CD59 protein, and Cashman et al., which also teaches composition for treating complement disorders comprising a nucleic acid comprising a nucleotide sequence encoding a recombinant chimeric protein having amino acid sequences from: a CD55, and a CD59 protein, teaches compositions including further including CD46 (p. 4)(See also MPEP 2144.06: Substituting equivalents known for the same purpose)).
One of ordinary skill in the art would have had a reasonable expectation of success for using CD46 as taught by Cashman et al. with chimeric protein as taught by claims 1-11 of U.S. Patent No. 10813977. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
6. SEQ ID NOs: 2, 4 are free of the prior art of record. Thus, claim 44 is objected to for depending on a rejected claim.
7. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M FRANCO G SALVOZA/            Primary Examiner, Art Unit 1648